Case 2:20-cv-02714-SHL-cgc Document 1 Filed 09/23/20 Page 1 of 18            PageID 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TENNESSEE



BRANDON SMITH,                   )
individually,                    )
                                 )
       Plaintiff,                )
                                 )
v.                               ) Case No. ________________
                                 )
J.P.J. PROPERTIES, LLC,          )
a limited liability company,     )
                                 )
       Defendant.                )
__________________________________________________________________

                                   COMPLAINT

       Plaintiff, BRANDON SMITH, (hereinafter “SMITH” or “Plaintiff”) hereby

sues Defendant, J.P.J. PROPERTIES, LLC, a domestic limited liability company,

(hereinafter “Defendant”) for injunctive relief, attorney’s fees, litigation expenses,

and costs pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

(hereinafter “ADA”), and the ADA Accessibility Guidelines, 28 C.F.R. Part 36

(hereinafter “ADAAG”). In support thereof, Plaintiff respectfully shows this Court

as follows:

                         JURISDICTION AND PARTIES

      1.      This is an action for declaratory and injunctive relief pursuant to Title

III of the ADA. This Court is vested with original jurisdiction over the action

pursuant to 28 U.S.C. §§ 1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C.
Case 2:20-cv-02714-SHL-cgc Document 1 Filed 09/23/20 Page 2 of 18              PageID 2




§ 12181 et seq., based upon Defendant, J.P.J. PROPERTIES, LLC’s, failure to

remove physical barriers to access and violations of Title III of the ADA.

       2.     Venue is properly located in the Western District of Tennessee pursuant

to 28 U.S.C. § 1391(b) because venue lies in the judicial district of the property situs

or the judicial district in which a substantial part of the events or omissions giving

rise to Plaintiff’s claims occurred. The Defendant’s property is located in and does

business within this judicial district and all events giving rise to this lawsuit occurred

in this judicial district.

       3.     Plaintiff, BRANDON SMITH, is and has been at all times relevant to

the instant matter, a natural person residing in Tennessee and is sui juris.

       4.     Plaintiff is an individual with disabilities as defined by the ADA.

       5.     Plaintiff is substantially limited in performing one or more major life

activities, including but not limited to: walking and standing.

       6.     Plaintiff uses a wheelchair for mobility purposes.

       7.     Plaintiff is also an independent advocate of the rights of similarly

situated disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s

civil rights, monitoring, determining and ensuring whether places of public

accommodation are in compliance with the ADA. Plaintiff’s motivation to return to

a location, in part, stems from a desire to utilize ADA litigation to make his home

community more accessible for Plaintiff and others; and pledges to do whatever is
Case 2:20-cv-02714-SHL-cgc Document 1 Filed 09/23/20 Page 3 of 18            PageID 3




necessary to create the requisite standing to confer jurisdiction upon this Court so an

injunction can be issued correcting the numerous ADA violations on the Subject

Property, including returning to the MAPCO as soon as it is accessible (“Advocacy

Purposes”).

      8.      Defendant, J.P.J. PROPERTIES, LLC, is a domestic company

conducting business in the State of Tennessee and within this judicial district.

                           FACTUAL ALLEGATIONS

      9.      In November of 2019, and on multiple prior occasions, Plaintiff

attempted to but was deterred from patronizing and/or gaining equal access as a

disabled patron, MAPCO, a filling station and convenience store located at 1781

Kirby Parkway, Memphis, Tennessee 38138.

      10.     J.P.J. PROPERTIES, LLC, is the owner, lessor, and/or operator/lessee

of the real property and improvements that are the subject of this action, specifically

the MAPCO and its attendant facilities, including common vehicular parking and

exterior paths of travel within the site identified by the Shelby County Assessor

parcel identification number 080008 E00002 (“Subject Facility”, “Subject

Property”).

      11.     Plaintiff lives within fifteen (15) miles from the Subject Property and

is routinely in the area where the Subject Property is located because of its proximity
Case 2:20-cv-02714-SHL-cgc Document 1 Filed 09/23/20 Page 4 of 18            PageID 4




to Poplar Avenue where he frequents businesses of public accommodation both as a

patron and for Advocacy Purposes.

      12.    Plaintiff’s access to the Subject Property and/or full and equal

enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations offered therein were denied and/or limited because of his

disabilities, and he will be denied and/or limited in the future unless and until

Defendant, J.P.J. PROPERTIES, LLC, is compelled to remove the physical barriers

to access and correct the ADA violations that exist at the Subject Property, including

those set forth in this Complaint.

      13.    Plaintiff has visited the Subject Property at least once before as a patron

and advocate for the disabled. Plaintiff intends on revisiting the Subject Property

within six months of the filing of this Complaint or sooner, as soon as the barriers to

access detailed in this Complaint are removed. The purpose of the revisit is to be a

regular patron, to determine if and when the Subject Property is made accessible,

and to maintain standing for this lawsuit for Advocacy Purposes.

      14.    Plaintiff intends on revisiting the Subject Property to enjoy the same

experiences, goods, and services available to Defendant’s non-disabled patron as

well as for Advocacy Purposes, but does not intend to continue to repeatedly re-

expose himself to the ongoing barriers to equal access and engage in the futile

gesture of attempting to patronize the Subject Property, a business of public
Case 2:20-cv-02714-SHL-cgc Document 1 Filed 09/23/20 Page 5 of 18           PageID 5




accommodation known to Plaintiff to have numerous and continuing barriers to

equal access for wheelchair users.

      15.    Plaintiff recently traveled to the Subject Property as a patron and as an

independent advocate for the disabled, encountered and/or observed the barriers to

access that are detailed in this Complaint, engaged those barriers where physically

possible, suffered legal harm and legal injury, and will continue to suffer such harm

and injury as a result of the illegal barriers to equal access present at the Subject

Property.

                                     COUNT I

      16.    The effective date of Title III of the ADA was January 26, 1992 (or

January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

      17.    The Subject Property is a public accommodation and service

establishment.

      18.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal

regulations to implement the requirements of the ADA. 28 C.F.R. Part 36.

      19.    Public accommodations were required to conform to these regulations

by January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer
Case 2:20-cv-02714-SHL-cgc Document 1 Filed 09/23/20 Page 6 of 18           PageID 6




employees and gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28

C.F.R. § 36.508(a).

     20.    The Subject Property must be, but is not, in compliance with the ADA

and the ADAAG.

     21.    Plaintiff has attempted to, and has to the extent possible, accessed the

Subject Property in his capacity as an intended patron and as an independent

advocate for the disabled, but could not fully do so because of his disabilities

resulting from the physical barriers to access, dangerous conditions and ADA

violations that exist at the Subject Property that preclude and/or limit his access to

the goods, services, facilities, privileges, advantages and/or accommodations

offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

     22.    Plaintiff intends to visit the Subject Property again in the very near

future as a patron and as an independent advocate for the disabled, in order to utilize

all of the goods, services, facilities, privileges, advantages and/or accommodations

commonly offered at the Subject Property but will be unable to fully do so because

of his disability and the physical barriers to access, dangerous conditions and ADA

violations that exist at the Subject Property that preclude and/or limit his access to

the Subject Property and/or the goods, services, facilities, privileges, advantages
Case 2:20-cv-02714-SHL-cgc Document 1 Filed 09/23/20 Page 7 of 18          PageID 7




and/or accommodations offered therein, including those barriers, conditions and

ADA violations more specifically set forth in this Complaint.

     23.    Defendant, J.P.J. PROPERTIES, LLC, has discriminated against

Plaintiff (and others with disabilities) by denying his access to, and full and equal

enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations of the Subject Property, as prohibited by, and by failing to remove

architectural barriers as required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

     24.    Defendant, J.P.J. PROPERTIES, LLC, will continue to discriminate

against Plaintiff and others with disabilities unless and until Defendant, J.P.J.

PROPERTIES, LLC, is compelled to remove all physical barriers that exist at the

Subject Property, including those specifically set forth herein, and make the Subject

Property accessible to and usable by Plaintiff and other persons with disabilities.

     25.    A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Subject Property and the full and equal enjoyment

of the goods, services, facilities, privileges, advantages and accommodations of the

Subject Property include, but are not limited to:

                            ACCESSIBLE PARKING
            a. The purported accessible parking space is not level in
               all directions in violation of 28 CFR § 36.211, Sections
               4.5.1 and 4.6.3 of the 1991 ADAAG and Sections 302
               and 502.4 of the 2010 ADAAG. This violation made it
Case 2:20-cv-02714-SHL-cgc Document 1 Filed 09/23/20 Page 8 of 18          PageID 8




              dangerous for Plaintiff to utilize the parking facility at
              the Subject Property and caused Plaintiff undue upset
              and loss of opportunity.

           b. The access aisle serving the purported accessible
              parking space is not level in all directions in violation
              of 28 CFR § 36.211, Section 4.6.3 of the 1991 ADAAG
              and Section 502.4 of the 2010 ADAAG. These
              violations made it dangerous for Plaintiff to utilize the
              parking facility at the Subject Property and caused
              Plaintiff undue upset and loss of opportunity.

           c. There is no visible upright signage (displaying the
              International Symbol of Accessibility) designating any
              parking spaces as accessible in violation of Section 4.6
              of the 1991 ADAAG and Section 502 of the 2010
              ADAAG. This violation made it dangerous for Plaintiff
              to utilize the parking facility at the Subject Property
              and caused Plaintiff undue upset and loss of
              opportunity.

           d. There is no van accessible parking identified as such
              with upright signage in violation of Section 4.6 of the
              1991 ADAAG and Sections 208, 302 and 502 of the
              2010 ADAAG. This violation made it dangerous for
              Plaintiff to utilize the parking facility at the Subject
              Property and caused Plaintiff undue upset and loss of
              opportunity.


                        ACCESSIBLE ROUTE/RAMP

           e. The accessible route from the purported accessible
              parking to the public entry doors has a slope in excess
              of 1:20 in violation of Section 4.3.7 of the 1991
              ADAAG and Section 403.3 of the 2010 ADAAG.
              Because this route has a slope in excess of 1:20, it is
Case 2:20-cv-02714-SHL-cgc Document 1 Filed 09/23/20 Page 9 of 18         PageID 9




              considered a ramp, moreover, it has a total rise greater
              than six (6) inches, yet does not have handrails in
              compliance with Section 4.26 of the 1991 ADAAG and
              Section 505 of the 2010 ADAAG, this is a violation of
              Section 4.8.5 of the 1991 ADAAG and Section 405.8
              of the 2010 ADAAG. These violations made it
              dangerous for Plaintiff to access the Subject Facility
              and caused Plaintiff undue upset and loss of
              opportunity.

           f. The ramp (the only means of access to wheelchair
              users) has a run with a cross slope which exceeds
              2.08%, the maximum cross slope requirement set forth
              in Section 4.7.2 of the 1991 ADAAG and Section 406.1
              of the 2010 ADAAG. This violation prevented equal
              access to the plaintiff and caused Plaintiff undue upset
              and loss of opportunity.


                   ACCESS TO GOODS AND SERVICES
                              (exterior)

           g. The exterior bagged ice cooler positioned on the built-
              up storefront curb does not have enough level
              maneuvering clearance on the curb for a wheelchair
              user to gain access to the cooler’s outward swinging
              doors. Violation: There is not enough clear ground
              space for forward or side reach access to the bagged ice
              cooler doors in violation of Sections 4.2.5 and/or 4.2.6
              of the 1991 ADAAG and Section 306 of the 2010
              ADAAG. This violation made it impossible for
              Plaintiff to access the bagged ice cooler and in so doing
              made plaintiff feel isolated and separate from
              Defendant’s able-bodied patrons and suffer undue
              upset and loss of opportunity.
Case 2:20-cv-02714-SHL-cgc Document 1 Filed 09/23/20 Page 10 of 18          PageID 10




            h. The operable parts of the fuel dispensers at the Subject
               Property are too high for a wheelchair user to reach.
               Violation: The operable parts of the fuel dispensers
               exceed the minimum high reach range for dispensers
               installed on existing curbs which is 54 inches
               maximum measured from the surface of the vehicular
               way where the dispensers are located in violation of
               Section 4.2.6 of the 1991 ADAAG and Section 308 of
               the 2010 ADAAG. This violation prevented equal
               access to the Plaintiff and in so doing caused Plaintiff
               undue upset and loss of opportunity.

                      ACCESS TO GOODS AND SERVICES
                                 (interior)

            i. The self-serve tableware, cups, straws, condiments,
               and/or drink dispensers are positioned too high for
               wheelchairs users to reach. Violation: The self-serve
               tableware, dishware, cups, straws, condiments, food
               and/or operable parts of the drink dispensers exceed the
               maximum allowable height for a vertical (side) reach
               in violation of Section 5.2 of the 1991 ADAAG and
               Sections 308.3.2 and 904.5.1 of the 2010 ADAAG.
               This violation prevented Plaintiff’s access to these
               items equal to that of Defendant’s able-bodied
               customers and caused Plaintiff loss of opportunity,
               humiliation and embarrassment.

            j. The counter upon which the self-serve condiments,
               flatware, cups, straws, and/or drink dispensers are
               positioned is too high for equal access to wheelchair
               users. Violation: The self-serve condiments, flatware,
               cups, straws and/or drink dispenser counter is over 34
               inches from the floor which is the minimum accessible
               height for a high (side) reach obstruction in violation of
               Section 4.2.6 of the 1991 ADAAG and Sections
               308.3.2 and 904.5.1 of the 2010 ADAAG. This
Case 2:20-cv-02714-SHL-cgc Document 1 Filed 09/23/20 Page 11 of 18           PageID 11




               violation prevented access to Plaintiff equal to that of
               able-bodied individuals and caused Plaintiff loss of
               opportunity, embarrassment and humiliation.

            k. The sales counter is too high for wheelchair users.
               Violation: The sales counter exceeds the maximum
               allowable height of 36 inches from the finish floor in
               violation of Section 7.2 of the 1991 ADAAG and
               Sections 227.3 and 904.4 of the 2010 ADAAG. This
               violation prevented access to Plaintiff equal to that of
               able-bodied individuals and caused him loss of
               opportunity, humiliation and embarrassment.


                           ACCESSIBLE RESTROOM

            l. The mirror provided for public use in the restroom is
               mounted too high to be accessed by a wheelchair user
               in violation of Section 4.19 of the 1991 ADAAG and
               Section 603 of the 2010 ADAAG. This violation
               prevented access to the restroom facilities equal to that
               of able-bodied individuals and in so doing caused
               Plaintiff undue upset and loss of opportunity.


                         MAINTENANCE PRACTICES

            m. Defendant has a practice of failing to maintain the
               accessible features of the facility, creating barriers to
               access for the Plaintiff, as set forth herein, in violation
               of 28 CFR § 36.211. This practice prevented access to
               the plaintiff equal to that of Defendant’s able-bodied
               customers causing Plaintiff loss of opportunity,
               anxiety, humiliation and/or embarrassment.

            n. Defendant has a practice of failing to maintain the
               accessible elements at the Subject Facility by
               neglecting its continuing duty to review, inspect, and
Case 2:20-cv-02714-SHL-cgc Document 1 Filed 09/23/20 Page 12 of 18          PageID 12




               discover transient accessible elements which by the
               nature of its design or placement, frequency of usage,
               exposure to weather and/or other factors, are prone to
               shift from compliant to noncompliant so that said
               elements may be discovered and remediated.
               Defendant failed and continues to fail to alter its
               inadequate maintenance practices to prevent future
               recurrence of noncompliance with dynamic accessible
               elements at the Subject Facility in violation of 28 CFR
               § 36.211, the 1991 ADAAG, and the 2010 ADAAG.
               These violations, as set forth hereinabove, made it
               impossible for Plaintiff to experience the same access
               to the goods, services, facilities, privileges, advantages
               and accommodations of the Subject Facility as
               Defendant’s able-bodied patrons and caused Plaintiff
               loss of opportunity, anxiety, embarrassment and/or
               humiliation.

            o. Defendant has failed to modify its discriminatory
               maintenance practices to ensure that, pursuant to its
               continuing duty under the ADA, the Subject Property
               remains readily accessible to and usable by disabled
               individuals, including Plaintiff, as set forth herein, in
               violation of 28 CFR § 36.302 and 36.211. This failure
               by Defendant prevented access to the plaintiff equal to
               that of Defendant’s able-bodied customers causing
               Plaintiff loss of opportunity, anxiety, humiliation
               and/or embarrassment.

      26.   The discriminatory violations described above are not an exhaustive list

of the Defendant’s current barriers to equal access and violations of the ADA

because Plaintiff was unable to access and assess all areas of the subject premises

due to the architectural barriers encountered. A complete list of the Subject
Case 2:20-cv-02714-SHL-cgc Document 1 Filed 09/23/20 Page 13 of 18          PageID 13




Property’s ADA violations affecting the Plaintiff as a wheelchair user, and the

remedial measures necessary to remove same, will require an on-site inspection by

Plaintiff’s representatives pursuant to Federal Rule of Civil Procedure 34. Once the

Plaintiff personally encounters discrimination, as alleged above, or learns of

discriminatory violations through expert findings of personal observation, he has

actual notice that the defendant does not intend to comply with the ADA.

      27.    The defendant has a practice of failing to maintain the accessible

elements at the Subject Property by neglecting its continuing duty to review, inspect,

and discover transient accessible elements which by the nature of its design or

placement, frequency of usage, exposure to weather and/or other factors, are prone

to shift from compliant to noncompliant, so that said elements are discovered and

remediated. Defendant failed and continues to fail to alter its inadequate

maintenance practices to prevent future recurrence of noncompliance with dynamic

accessible elements at the Subject Property in violation of 28 CFR §§ 36.202 and

36.211. These violations, as referenced hereinabove, made it impossible for Plaintiff,

as a wheelchair user, to experience the same access to the goods, services, facilities,

privileges, advantages and accommodations of the Subject Property as Defendant’s

able-bodied patrons.

      28.    Accessible elements at the Subject Property have been altered and/or

constructed since 2010.
Case 2:20-cv-02714-SHL-cgc Document 1 Filed 09/23/20 Page 14 of 18           PageID 14




      29.    The foregoing violations are violations of the 1991 ADAAG, and the

2010 ADAAG, as adopted by the U.S. Department of Justice. In instances where the

2010 ADAAG standards do not apply, the 1991 ADAAG standards apply, and all of

the alleged violations set forth herein can be modified to comply with the 1991

ADAAG standards.

      30.    The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried

out without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42

U.S.C. § 12181(9); 28 C.F.R. § 36.304.

      31.    Each of the violations alleged herein is readily achievable to modify to

bring the Subject Property into compliance with the ADA.

      32.    Removal of the physical barriers and dangerous conditions present at

the Subject Property is readily achievable because of the site conditions at the

Subject Property, the structural design of the subject facility, and the straightforward

nature of the necessary modifications.

      33.    To assist businesses in offsetting the costs associated with complying

with the ADA and removing barriers to access for individuals with disabilities,

Section 44 of the IRS Code provides a tax credit for small business owners, and

Section 190 of the IRS Code provides a tax deduction for all business owners,

including the Defendant.
Case 2:20-cv-02714-SHL-cgc Document 1 Filed 09/23/20 Page 15 of 18          PageID 15




      34.    Removal of the physical barriers and dangerous conditions at the

Subject Property is readily achievable because of the relative low cost of the

necessary modifications and the Defendant has the financial resources to make the

modifications, including the financial assistance made available to Defendant by the

government pursuant to Section 44 and/or Section 190 of the IRS Code.

      35.    By continuing to maintain and/or operate the Subject Property with

discriminatory conditions in violation of the ADA, Defendant contributes to

Plaintiff’s sense of isolation and segregation and deprives Plaintiff of the full and

equal enjoyment of the goods, services, facilities, privileges, and accommodations

available to able bodied individuals of the general public.

      36.    Defendant is required to remove the existing architectural barriers to

the physically disabled when such removal is readily achievable for its places of

public accommodation that have existed prior to January 26, 1992, 28 CFR

36.304(a); additionally, if there has been an alteration to Defendant’s place of public

accommodation since January 26, 1992, then Defendant is required to ensure to the

maximum extent feasible, that the altered portions of the facility are readily

accessible to and usable by individuals with disabilities, including people who use

wheelchairs, 28 CFR 36.402; and finally, if the Defendant’s facilities were designed

and constructed for first occupancy subsequent to January 26, 1993, as defined in 28

CFR 36.401, then the Defendant’s facilities must be readily accessible to and useable
Case 2:20-cv-02714-SHL-cgc Document 1 Filed 09/23/20 Page 16 of 18              PageID 16




by individuals with disabilities as defined by the ADA. To date, Defendant has failed

to comply with this mandate.

       37.    Plaintiff is without adequate remedy at law and is suffering irreparable

harm and reasonably anticipates that he will continue to suffer irreparable harm

unless and until Defendant, J.P.J. PROPERTIES, LLC, is required to remove the

physical barriers, dangerous conditions and ADA violations that exist at the Subject

Property, including those alleged herein. Considering the balance of hardships

between the Plaintiff and Defendant, a remedy in equity is warranted.

       38.    Plaintiff’s requested relief serves the public interest.

       39.    Plaintiff’s counsel is entitled to recover its reasonable attorneys’ fees

and costs of litigation from Defendant, J.P.J. PROPERTIES, LLC, pursuant to 42

U.S.C. §§ 12188, 12205 and 28 CFR 36.505. Plaintiff will be denied full and equal

access to the subject premises, as provided by the ADA unless the injunctive relief

requested herein is granted.

       40.    Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority

to grant Plaintiff injunctive relief; including an Order to alter the subject facilities to

make them readily accessible to, and useable by, individuals with disabilities to the

extent required by the ADA, and closing the subject facilities until the requisite

modifications are completed, and ordering Defendant to fulfill its continuing duty to

maintain the accessible features at the premises in the future as mandated by 28 CFR
Case 2:20-cv-02714-SHL-cgc Document 1 Filed 09/23/20 Page 17 of 18           PageID 17




36.211.

      WHEREFORE, the Plaintiff prays as follows:
      A.    That the Court find Defendant, J.P.J. PROPERTIES, LLC,
            in violation of the ADA and ADAAG;
      B.    That the Court enter an Order requiring Defendant, J.P.J.
            PROPERTIES, LLC, to (i) remove the physical barriers to
            access and (ii) alter the Subject Property to make the
            subject property readily accessible to and useable by
            individuals with disabilities to the full extent required by
            Title III of the ADA;
      C.    That the Court enter an Order directing Defendant,
            pursuant to 28 C.F.R. § 36.211, to fulfill its continuing
            duty to maintain and repair its accessible features and
            equipment in the future so that the facility remains
            accessible to and useable by individuals with disabilities
            in the future, to the full extent required by Title III of the
            ADA;
      D.    That the Court enter an Order directing Defendant to
            implement and carry out effective policies, practices, and
            procedures to maintain and repair its accessible features
            and equipment in the future pursuant to 28 C.F.R. § 36.302
            and 28 C.F.R. § 36.211.
      E.    That the Court enter an Order directing Defendant to
            evaluate and neutralize its policies and procedures towards
            persons with disabilities for such reasonable time so as to
            allow them to undertake and complete corrective
            procedures;
      F.    An award of attorneys’ fees, costs (including expert fees),
            and litigation expenses pursuant to 42 U.S.C. § 12205;
      G.    An award of interest upon the original sums of said award
            of attorney’s fees, costs (including expert fees), and other
            expenses of suit; and
Case 2:20-cv-02714-SHL-cgc Document 1 Filed 09/23/20 Page 18 of 18      PageID 18




      H.    Such other relief as the Court deems just and proper,
            and/or is allowable under Title III of the Americans with
            Disabilities Act.



      Dated this the 23rd day of September 2020.

                               Respectfully submitted,


                               By: /s/ J. Luke Sanderson
                               Jeffrey Lucas Sanderson, Esq.
                               Counsel for Plaintiff
                               Tennessee State Bar No.: 35712

Of Counsel:
Wampler, Carroll, Wilson & Sanderson, P.C.
44 N 2nd Street, Ste 500
Memphis, TN 38103
Telephone: (901) 523-1844
Email: luke@wcwslaw.com

DEFENDANT TO BE SERVED:
J.P.J. PROPERTIES, LLC
c/o Jintak Paik
5161 LE Chateau CV
Memphis, TN 38125
